DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    BENITO MONCADAGONZALEZ,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D22-1900

                         [September 15, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; John Joseph Murphy,
Judge; L.T. Case No. 16-1440CF10A.

   Benito Moncadagonzalez, Milton, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

KLINGENSMITH, C.J., GROSS and LEVINE, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.